DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment received on 03/17/2022:
Claims 1 and 2 have amended. 
The previous prior art has been applied. All changes made are necessitated by the amendment. Thus the action is final.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US Patent Application Publication 2006/0115718 to Parsian et al.
With respect to claim 1, Parsian et al. teach an electrode assembly 95, comprising: a cell stack part 80 having (a) a structure in which one kind of radical unit 80 is repeatedly disposed such that each radical unit 80 is disposed in direct contact with an adjacent radical unit 80, the 
a negative electrode 20 and an external negative electrode current collector 10 (a first auxiliary unit) disposed on an uppermost part of the cell stack part 95; and 
wherein the one kind of radical unit of (a) has a four-layered structure in which a negative electrode 20 with a negative electrode current collector 10 (a first electrode), a first separator 30a, a positive electrode 40 with a positive electrode current collector 50 (a second electrode) and a second separator 30b are sequentially stacked together or a repeating structure in which the four-layered structure is repeatedly stacked (Parsian et al.: Sections [0032]-[0033]; Fig. 5C).  

Parsian et al. teach the same radical units, therefor, lacking of any clear distinction between the claimed radical units and those disclosed by Parsian et al., it would be inherent for the radical units of Parsian et al. to have adjacent radical units 80 are all adhered with each other in the cell stack part with a first adhesion strength weaker than a second adhesion strength between the electrode and the separator in the radical unit.

The Office takes the position that the limitation “wherein attachment between the electrodes and the separators within each radical unit is provided by applying pressure to the electrodes and the separators with laminators to adhere the electrodes and the separators in the radical unit with the second adhesion strength,” is a product by process claim limitation. It would have the same functionality or purpose as the claimed limitation. Accordingly, in a product-by-process claim, the patentability of a product does not depend on its method of production. In re Thorpe 777 F.2d 695, 698, 227 USPQ 964,966 (Fed Cir. 1985) and MPEP 2113.

With respect to claim 2, Parsian et al. teach a method of manufacturing an electrode assembly, the method comprising: 
a first step of forming one kind of a radical unit 80 having an alternately stacked structure of a same number of electrodes 20, 40 and separators 30a, 30b; 
a second step of forming a cell stack part 95 by repeatedly stacking the one kind of the radical units such that each radical unit 80 is disposed in direct contact with an adjacent radical unit 80; and 
a third step of stacking a negative electrode 20 and an external negative electrode current collector 10 (a first auxiliary unit) on an uppermost part of the cell stack part 95, 
wherein the one kind of radical unit 80 has a four-layered structure in which a negative electrode 20 with a negative electrode current collector 10 (a first electrode), a first separator 30a, a positive electrode 40 with a positive electrode current collector 50 (a second electrode) and a second separator 30b are sequentially stacked together or a repeating structure in which the four-layered structure is repeatedly stacked, 
wherein adjacent radical units are combined with each other in the cell stack part with a combining strength weaker than a combining strength between the electrode and the separator in the radical unit (Parsian et al.: Sections [0032]-[0033]; Fig. 5C).  

Parsian et al. teach the same radical units, therefor, lacking of any clear distinction between the claimed radical units and those disclosed by Parsian et al., it would be inherent for the radical units of Parsian et al. to have adjacent radical units 80 are all adhered with each other in the cell stack part with a first adhesion strength weaker than a second adhesion strength between the electrode and the separator in the radical unit.

The Office takes the position that the limitation “wherein attachment between the electrodes and the separators within each radical unit is provided by applying pressure to the electrodes and the separators with laminators to adhere the electrodes and the separators in the radical unit with the second adhesion strength,” is a product by process claim limitation. It would have the same functionality or purpose as the claimed limitation. Accordingly, in a product-by-process claim, the patentability of a product does not depend on its method of production. In re Thorpe 777 F.2d 695, 698, 227 USPQ 964,966 (Fed Cir. 1985) and MPEP 2113.

Response to Arguments
Applicant’s arguments filed 03/17/2022 have been fully considered but they are not persuasive.
Applicant argues that the Parsian do not teach the newly added claim limitation.
Examiner respectfully disagrees with Applicant's interpretation of the claim language applied to the prior art. There is no specific limitation in structure, composition or method of making show the different between the first adhesion strength is weaker than a second adhesion strength. The examiner suggests to include features about how the first adhesion strength different in structure, composition or method of making from the second adhesion strength in order to show the two adhesion strengths are different from each other in terms of the amount of strength. 
Therefore the rejections will be maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Cano Milton, can be reached at (313) 446-4937. The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Sincerely,
/LINGWEN R ZENG/Examiner, Art Unit 1723                                                                                                                                                                                                        3/26/2022